DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Figure 16 (species N) in the reply filed on March 2, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 73 and 78-85 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 2, 2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55
.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 68-71, 74, 77, 86, and 87 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berneski (5676174).  The reference is set forth in the PCT and if further description of how the reference meets the claim language is required see the PCT, the following is the best understanding of how the reference meets the current claim language.    The reference to Berneski discloses the recited sealing device (pipe plug, title) for sealing a free end of a generally tubular object, the sealing device comprising a main body 10 comprising a sleeve 20 (see figs 1-2) which may, when the sealing device is engaged with the free end 16 of a generally tubular object 12 (a pipe 12), surround the free end of the generally tubular object, a grip arrangement 32 (see figs 1 and 2) which is connected to or supported by the main body (it is seen to be held inside of the main body sleeve portion), and positioned to lie against or adjacent a surface of the generally tubular object when the sealing device is engaged with the free end of the generally tubular object (fig 2 shows the grip 32 engaging the outside of pipe 12), wherein the grip arrangement is radially moveable with respect to a central axis of the main body (col 6, lines 1-15 discuss radially inward movement of the grip 32), and a grip drive arrangement 48 (see figs 1 and 2) operable to drive the grip arrangement radially with respect to the central axis of the main body, towards the surface of the generally tubular object (col 5 line 6 to col 6 line 15 discusses this).  With respect to claim 69, a seal element 40,42 which is connected to, or supported by, the main body (it lies within the main body as seen in fig 2), and which is adapted to form a fluid-tight or substantially fluid-tight seal between the main body and a surface of the generally tubular object (col 5, lines 46-65; col 4, lines 43-60).  With respect to claim 70, in a first configuration the seal element is relatively uncompressed and lies at a first radial distance from the central axis of the device, and in a second configuration is relatively compressed, and extends further radially inwardly towards, or further radially outwardly from, the central axis of the device (col 5 lines 30-45 discuss the movement of the device  by the main body (see above and fig 2), and positioned to lie against or adjacent a surface of the generally tubular object when the sealing device is engaged with the free end of the generally tubular object (fig 2), wherein the grip arrangement is radially moveable with respect to a central axis of the main body (see above discussion), and a grip drive arrangement 48 operable to drive the grip arrangement radially with respect, to the central axis of the main body, towards the surface of the generally tubular object, engaging the sealing device with the free end of the generally tubular object; and activating the grip drive arrangement to drive the grip arrangement radially with respect to the main body, and with respect to the central axis of the main body, towards the surface of the generally tubular object (see discussion above).  With regards to claim  87, wherein, when the sealing device is fully engaged with the free end of the generally tubular object, the free end of the generally tubular object contacts a part of the sealing device at a first longitudinal position, and the method further comprises the step, before activating the grip drive arrangement, of engaging the sealing device with the free end of the generally tubular object so that the free end of the generally tubular object, is spaced apart from the part of the sealing device, in a second longitudinal position which is spaced at a distance from the first longitudinal position (the plug is positioned at the start of the plug end and is slid from that first longitudinal position to a second longitudinal position onto the end of the pipe which would be space from the first position at the free end of the pipe at first point of insertion of the pipe into the plug sleeve).

Claim(s) 68-70, 77, 86, and 87 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo (CN 1055 46267).  The reference is set forth in the PCT and if further description of how the reference meets the claim language is required see the PCT, the following is the best understanding of how the reference meets the current claim language as based on the figures and how the device is  by the main body (see above and fig 2), and positioned to lie against or adjacent a surface of the generally tubular object when the sealing device is engaged with the free end of the generally tubular object (fig 2), wherein the grip arrangement is radially moveable with respect to a central axis of the main body (see above discussion), and a grip drive arrangement 2 operable to drive the grip arrangement radially with respect, to the central axis of the main body, towards the surface of the generally tubular object, engaging the sealing device with the free end of the generally tubular object; and activating the grip drive arrangement to drive the grip arrangement radially with respect to the main body, and with respect to the central axis of the main body, towards the surface of the generally tubular object (see discussion above).  With regards to claim  87, wherein, when the sealing device is fully engaged with the free end of the generally tubular object, the free end of the generally tubular object contacts a part of the sealing device at a first longitudinal position, and the method further comprises the step, before activating the grip drive arrangement, of engaging the sealing device with the free end of the generally tubular object so that the free end of the .

Claim(s) 68-72, 74-76, 86, and 87 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Augustus (3326243).  The reference to Augustus discloses the recited sealing device (pipe plug, title) for sealing a free end of a generally tubular object, the sealing device comprising a main body 21 comprising a sleeve 19 (see fig 1) which may, when the sealing device is engaged with the free end of a generally tubular object 12 (a pipe 12), surround the free end of the generally tubular object, a grip arrangement 22 (see fig 1) which is connected to or supported by the main body (it is seen to be held inside of the main body sleeve portion), and positioned to lie against or adjacent a surface of the generally tubular object when the sealing device is engaged with the free end of the generally tubular object (fig 1 shows the grip 22 engaging the outside of pipe 12), wherein the grip arrangement is radially moveable with respect to a central axis of the main body (axial movement  creates camming action to contract grip 22 col 2, lines 62-72), and a grip drive arrangement 14,16,17 (see fig 1) operable to drive the grip arrangement radially with respect to the central axis of the main body, towards the surface of the generally tubular object (col 2 lines 62-72 discuss this, and continuing in col 3 line 7).  With respect to claim 69, a seal element 23 which is connected to, or supported by, the main body (it lies within the main body as seen in fig 2), and which is adapted to form a fluid-tight or substantially fluid-tight seal between the main body and a surface of the generally tubular object (col 3 lines 8-27 discuss a positive seal which is considered a fluid tight seal when used for testing).  With respect to claim 70, in a first configuration the seal element is relatively uncompressed and lies at a first radial distance from the  by the main body (see above and fig 1), and positioned to lie against or adjacent a surface of the generally tubular object when the sealing device is engaged with the free end of the generally tubular object (fig 1), wherein the grip arrangement is radially moveable with respect to a central axis of the main body (see above discussion), and a grip drive arrangement 14,16,17 operable to drive the grip arrangement radially with respect, to the central axis of the main body, towards the surface of the generally tubular object, engaging the sealing device with the free end of the generally tubular object; and activating the grip drive arrangement to drive the grip arrangement radially with respect to the main body, and with respect to the central axis of the main body, towards the surface of the generally tubular object (see discussion above).  With regards to claim  87, wherein, when the sealing device is fully engaged with the free end of the generally tubular object, the free end of the generally tubular object contacts a part of the sealing device at a first longitudinal position, and the method further comprises the step, before activating the grip drive arrangement, of engaging the sealing device with the free end of the generally tubular object so that the free end of the generally tubular object, is spaced apart from the part of the sealing device, in a second longitudinal position which is spaced at a distance from the first longitudinal position (the plug is positioned at the start of the plug end and is slid from that first longitudinal position to a second longitudinal position .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Bowie, Lang, Sunde, Miyaoka, Daspit, Reneau, and Leslie disclosing state of the art plugs and compressible seals used for connections of pipes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903.  The examiner can normally be reached on Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH